Title: James Maury to James Madison, 29 January 1828
From: Maury, James
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Liverpool
                                
                                29 January 1828
                            
                        

                        On the 24th of February I acknowledged your good letter of the 25th of the preceding November, with a promise
                            to say more to it in my next, which has been put off until now, and, probably, might have gone on even further, but for my
                            friend Mr James Hagerty calling this morning to request an introduction to you. He is returning, for a while, to his
                            native Land and intends taking [+] Monticello on his way from Richmond to the Valley. He has resided here some years and
                            possesses my esteem.
                        I also did & do complain of Matt for his short stay: I can however assure you that he much regrets he
                            could not gratify the desire he felt of seeing & knowing more of one with whom he was so much pleased as Mr
                            Madison. Accept my thanks for what you so kindly say of the writer & of his sons.
                        You may concieve what were my feelings on our privation of this ancient friend at Monticello. We were
                            classmates more than seventy years ago: and, from that time to his finally leaving us, I have invariably experienced his
                            steady friendship. I was the youngest of the class: and indeed used to think he was partial to me. The picture you give of
                            the prospects of those he has left behind is truly afflicting. And is Nothing to be done for them! After all we have heard
                            from the various sections of the Union which were so promising!
                        Tobacco is becoming as bad an article as I have known for the last forty years; and, for the best of reasons:
                            you gentlemen planters grow too much. my opinion is that a planter had better prefer the price
                            where he is to the chance of better in Europe. France now consumes so much of her own Growth that her annual wants from
                            the ancient Dominion are reduced to about six thousand hhds. instead of twenty five thousand,
                            which they used to take before our Revolution. Then they were content with any thing that could be called Tobaccoe; but, now, they will not
                            look at any thing but the richest & higest flavoured. These they use as a Doctor, as it
                            is called, for the purpose of imparting flavor to their flavorless Trash; I must however do
                            them the justice to own they give the highest prices that are to be had in Europe.
                        By the public prints you will see the change of Administration & something of what is going on here:
                            but, if you see Mr. Hagerty, you will find him well qualifyed to converse with you on these & other political
                            Matters. Some months past there prevailed so unfavorable a report of your Health that I was indeed alarmed; but I will now
                            hope you are in the enjoyment of your usual good health, which your habits of living & your healthy mountain
                            should entitle you to. As to your old friend, his activity & energy, on the verge of eighty two, is singular: and,
                            in proof of its being so, I plunged into a cold Bath this morning with the happiest effect. The practice seems to agree
                            with me as well as with your ancient friend Mr Carrol, who, they tell me is ten years my senior. I endeavor to be duly
                            thankful for these good things, for these great Blessings.
                        To your venerable Mother & Mrs Madison I present my best and kindest remembrance. Your old obliged
                            friend

                        
                            
                                James Maury
                            
                        
                        
                            + [and Montpellier]
                            The forgoing was intended to have been delivered to say by Mr Hagerty but I have this day given him an introduction to
                                you which I hope he will present. This is by the Newyork one of the packet ships
                            J. M. 31 Jany
                            
                        
                    